Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing March 17, 2009 Office of Filings, Information & Consumer Services Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Form N-14 for Eaton Vance Municipal Income Trust (the Registrant) Pre-Effective Amendment No. 1 (the Amendment) (1933 Act File No. 333-156299) Dear Sir or Madam: On behalf of the above-referenced Registrant, transmitted herewith for filing on behalf of Eaton Vance Municipal Income Trust (the Acquiring Fund), pursuant to (1) the Securities Act of 1933, as amended (the 1933 Act), (2) the General Instructions to Form N-14, and (3) Regulation S-T, is Pre-Effective Amendment No. 1 to the Registration Statement on Form N-14 (the Registration Statement) including the proxy statement/prospectus, statement of additional information, other information and exhibits. The initial Registration Statement was filed December 18, 2008 (Accession no. 0000940394-08-001591). The Amendment is marked to show changes from the initial filing of the Registration Statement. The Amendment transmitted herewith contains a conformed signature page, the manually signed original of which is maintained at the office of the Registrant. The Registrant is filing the Amendment to respond to comments received on February 11 and 23, 2009 and March 4 and 6, 2009 from the staff of the Securities and Exchange Commission on the Registration Statement. The registration fee of $2,068.64 was wired through the FEDWIRE system at U.S. Bank at the time of the initial filing of the Registration Statement for the registration of common shares and auction preferred shares. An additional $1,431.23 will be wired for this Amendment. It is intended that the definitive proxy materials will be mailed to shareholders of the Acquired Fund and the Acquiring Fund on or about March 20, 2009. If you have any questions or comments concerning the foregoing, please contact the undersigned at (617) 598-8029 or fax (617) 338-8054. Very truly yours, /s/ Christopher Sechler Christopher Sechler, Esq. Vice President
